Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The following is an examiner’s statement of reasons for allowance: 
In re Claim 1 recites, inter alia, “A four-sided-synchronous-swing dual-mode broadband power generation device, comprising: a fixed frame; further comprising: a base (1); a lifting support frame (29); further comprising: four supporting gear shafts (3); each further comprising: a lifting platform (10); and a bottom platform connector (11); and a supporting input shaft (31); further comprising: a rotating shaft supporting platform (13); and a rotating shaft lifting platform (14), an electromagnetic induction power generation device support frame (12); further comprising: a sleeve pressing piece (15); a sleeve lifting bracket (16); and an electromagnetic induction power generating device fixing bracket (17); and a central magnet fixing platform (30) with a center magnet (22); a piezoelectric beam swinging mechanism; further comprising: a crank rocker mechanism (2); further comprising a crank (32), a link (33) and a rocker (34); a piezoelectric beam component; further comprising a piezoelectric beam fixture; further comprising: a piezoelectric beam clamp upper clamp plate (23); a piezoelectric beam clamp lower clamp plate (24); and a piezoelectric beam clip (25); a straight piezoelectric beam (6); a L-shaped piezoelectric beam (5); and 
a permanent magnet; further comprising: a straight beam end magnet ( 26); a L beam magnet a (27); and a L beam magnet b (28); a bearing (9); and a gear component; further comprising a gear shaft (3); and a bevel gear (4); and an electromagnetic induction power generating device (7); further comprising: a coil (18); a sleeve (19); a spring (20); and a spring end magnet (21); wherein the bottom platform connectors (11) are respectively installed at the four corners of the base (1); wherein the lifting platform (10) is fixed to the bottom platform connector (11) by bolts; wherein a first through slot is provided on the lifting platform (10) and the bottom platform connector (11), and is configured to adjust the distance between the lifting platform (10) and the base (1), and is configured to adjust the distance between the lifting platform (10) and the center magnet (22), to accommodate different sizes of piezoelectric cantilever beams and to adjust the swing amplitude of the piezoelectric cantilever; wherein the rotating shaft supporting platform (13) is fixed to rotating shaft lifting platform (14) by bolts; wherein a second through slot is provided on the rotating shaft support platform (13) and the rotating shaft lifting platform (14), and is configured to adjust the distance between the rotating shaft lifting platform (14) and base (1); wherein the bottom platform connector (11) and the base (1) are fixed by bolts, and the rotating shaft supporting platform (13) and base (1) are fixed by bolts; wherein the lifting platform (10), the rotating shaft lifting platform (14) and the bearing (9) are connected by bolts; 
wherein an electromagnetic induction power generating device fixing bracket (17) and the base (1) are fixed by bolts; wherein the sleeve lifting bracket (16) and electromagnetic induction power generating device fixing bracket (17) are fixed by bolts; wherein a third through slot is provided on the sleeve lifting bracket (16) and the electromagnetic induction power generating device fixing bracket (17), to allow the sleeve lifting bracket (16) to slide on the electromagnetic induction power generating device fixing bracket (17), in order to maintain the same height for the spring end magnet (21), straight beam end magnet (26) and the L beam magnet a (27); wherein the sleeve lifting bracket (16) and sleeve pressing piece (15) are connected by bolts and clamp the sleeve (19); wherein the central magnet fixing platform (30) and the base (1) are fixed by bolts; wherein the height of the center magnet (22) is adjusted by adding spacers; wherein the crank (32) connects the gear shaft (3); wherein the rocker (34) is coupled to the input shaft (31); wherein one end of the crank (32) and the link (33), and the other end of the link (33) and the rocker (34) are both connected by bolt and bolt sleeve (35); wherein the crank rocker mechanism (2) is configured to convert the rotation of the input shaft (31) into swings of the gear shaft (3), thereby causing the piezoelectric cantilever to vibrate for power generation; wherein the piezoelectric beam clamp upper clamp plate (23) and the piezoelectric beam clamp lower clamp plate (24) are bolted and fixed to the gear shaft (3), and the piezoelectric beam clamp upper clamp plate (23) and the piezoelectric beam clamp lower clamp plate (24) are configured to swing with the gear shaft (3); wherein the piezoelectric beam clip (25) and the piezoelectric beam clamp lower clamp plate (24) are connected by bolts and configured to clamp the piezoelectric cantilever; wherein the permanent magnet is bonded to the piezoelectric cantilever beam to reduce the natural frequency of piezoelectric cantilever beam and increase the amplitude of piezoelectric cantilever beam, thereby increasing the power generation capability of the device; wherein the bearing (9) is connected to the gear shaft (3) and the input shaft (31), and configured to reduce the resistance of the gear shaft (3) and the input shaft (31) in rotation; wherein the bearing (9) and the lifting platform (10) and the rotating shaft lifting platform (14) are connected by bolts; wherein the gear shaft (3) and the bevel gear (4) is connected by keys; wherein the gear shaft (3) is mounted on the lifting platform (10) through the bearing (9); wherein the all four gear shafts (3) connected to the crank (32) are configured to oscillate with the crank (32); wherein the sleeve (19) is fixed on the sleeve lifting bracket (16) by the sleeve pressing piece (15); wherein the middle portion of the spring (20) is fixed on the inner wall of the sleeve (19);and wherein the spring end magnet (21) is fixed to both ends of the spring (20), and is configured to be repelled by the straight beam end magnet (26) and L beam magnet a (27) to reciprocate inside the sleeve (19) to cause the magnetic flux passing through the coil (18) to change continuously, thereby generating an induced electromotive force.).”

    PNG
    media_image1.png
    746
    633
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    760
    567
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    789
    643
    media_image3.png
    Greyscale
 

	Closest prior art Hasegawa US 20160079886 teach power generation device with multiple degree of freedom,  CN205249087 U discloses an integrated power generation device by means of self-adaptive 
AU2015208446B2 also teach a multimode power generator, but does not teach claim 1.  Therefore, claim 1 is unique, None of the prior art of record alone or in combination teach or suggest a structure as extensive as recited in claim 1.  They fail to teach the combination of limitations of claim 1, specially the limitations of a piezoelectric mechanism in combination with the frame structure and having the permanent magnet structures of a and b magnet, and spring end magnet having an induction power 
	EIC STIC 2800 Detailed Search 654,499 referenced attached report do not teach any combination that suggests or disclosed claim 1 combination. 
None of the prior art of record above nor East searches nor ip.com NPL and Patent search nor  ip.com search nor PLUS search, cited art, teaches or suggest alone or in combination, the combination of claim 1 Inter alia, “A four-sided-synchronous-swing dual-mode broadband power generation device, comprising: a fixed frame; further comprising: a base (1); a lifting support frame (29); further comprising: four supporting gear shafts (3); each further comprising: a lifting platform (10); and a bottom platform connector (11); and a supporting input shaft (31); further comprising: a rotating shaft supporting platform (13); and a rotating shaft lifting platform (14), an electromagnetic induction power generation device support frame (12); further comprising: a sleeve pressing piece (15); a sleeve lifting bracket (16); and an electromagnetic induction power generating device fixing bracket (17); and a central magnet fixing platform (30) with a center magnet (22); a piezoelectric beam swinging mechanism; further comprising: a crank rocker mechanism (2); further comprising a crank (32), a link (33) and a rocker (34); a piezoelectric beam component; further comprising a piezoelectric beam fixture; further comprising: a piezoelectric beam clamp upper clamp plate (23); a piezoelectric beam clamp lower clamp plate (24); and a piezoelectric beam clip (25); a straight piezoelectric beam (6); a L-shaped piezoelectric beam (5); and 
a permanent magnet; further comprising: a straight beam end magnet ( 26); a L beam magnet a (27); and a L beam magnet b (28); a bearing (9); and a gear component; further comprising a gear shaft (3); and a bevel gear (4); and an electromagnetic induction power generating device (7); further comprising: a coil (18); a sleeve (19); a spring (20); and a spring end magnet (21); wherein the bottom platform connectors (11) are respectively installed at the four corners of the base (1); wherein the lifting platform (10) is fixed to the bottom platform connector (11) by bolts; wherein a first through slot is provided on the lifting platform (10) and the bottom platform connector (11), and is configured to adjust the distance between the lifting platform (10) and the base (1), and is configured to adjust the distance between the lifting platform (10) and the center magnet (22), to accommodate different sizes of piezoelectric cantilever beams and to adjust the swing amplitude of the piezoelectric cantilever; wherein the rotating shaft supporting platform (13) is fixed to rotating shaft lifting platform (14) by bolts; wherein a second through slot is provided on the rotating shaft support platform (13) and the rotating shaft lifting platform (14), and is configured to adjust the distance between the rotating shaft lifting platform (14) and base (1); wherein the bottom platform connector (11) and the base (1) are fixed by bolts, and the rotating shaft supporting platform (13) and base (1) are fixed by bolts; wherein the lifting platform (10), the rotating shaft lifting platform (14) and the bearing (9) are connected by bolts; 
wherein an electromagnetic induction power generating device fixing bracket (17) and the base (1) are fixed by bolts; wherein the sleeve lifting bracket (16) and electromagnetic induction power generating device fixing bracket (17) are fixed by bolts; wherein a third through slot is provided on the sleeve lifting bracket (16) and the electromagnetic induction power generating device fixing bracket (17), to allow the sleeve lifting bracket (16) to slide on the electromagnetic induction power generating device fixing bracket (17), in order to maintain the same height for the spring end magnet (21), straight beam end magnet (26) and the L beam magnet a (27); wherein the sleeve lifting bracket (16) and sleeve pressing piece (15) are connected by bolts and clamp the sleeve (19); wherein the central magnet fixing platform (30) and the base (1) are fixed by bolts; wherein the height of the center magnet (22) is adjusted by adding spacers; wherein the crank (32) connects the gear shaft (3); wherein the rocker (34) is coupled to the input shaft (31); wherein one end of the crank (32) and the link (33), and the other end of the link (33) and the rocker (34) are both connected by bolt and bolt sleeve (35); wherein the crank rocker mechanism (2) is configured to convert the rotation of the input shaft (31) into swings of the gear shaft (3), thereby causing the piezoelectric cantilever to vibrate for power generation; wherein the piezoelectric beam clamp upper clamp plate (23) and the piezoelectric beam clamp lower clamp plate (24) are bolted and fixed to the gear shaft (3), and the piezoelectric beam clamp upper clamp plate (23) and the piezoelectric beam clamp lower clamp plate (24) are configured to swing with the gear shaft (3); wherein the piezoelectric beam clip (25) and the piezoelectric beam clamp lower clamp plate (24) are connected by bolts and configured to clamp the piezoelectric cantilever; wherein the permanent magnet is bonded to the piezoelectric cantilever beam to reduce the natural frequency of piezoelectric cantilever beam and increase the amplitude of piezoelectric cantilever beam, thereby increasing the power generation capability of the device; wherein the bearing (9) is connected to the gear shaft (3) and the input shaft (31), and configured to reduce the resistance of the gear shaft (3) and the input shaft (31) in rotation; wherein the bearing (9) and the lifting platform (10) and the rotating shaft lifting platform (14) are connected by bolts; wherein the gear shaft (3) and the bevel gear (4) is connected by keys; wherein the gear shaft (3) is mounted on the lifting platform (10) through the bearing (9); wherein the all four gear shafts (3) connected to the crank (32) are configured to oscillate with the crank (32); wherein the sleeve (19) is fixed on the sleeve lifting bracket (16) by the sleeve pressing piece (15); wherein the middle portion of the spring (20) is fixed on the inner wall of the sleeve (19);and wherein the spring end magnet (21) is fixed to both ends of the spring (20), and is configured to be repelled by the straight beam end magnet (26) and L beam magnet a (27) to reciprocate inside the sleeve (19) to cause the magnetic flux passing through the coil (18) to change continuously, thereby generating an induced electromotive force.).“ The combination is unique and none of the prior art of record, PLUS Search , NPL Search of iq.ip.com or any cited art teach it  or suggest it alone or in combination. 
Claims 2-4 are allowed based on dependency from allowable claim 1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are in PTO 892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGED M ALMAWRI whose telephone number is (313)446-6565.  The examiner can normally be reached on Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Benitez can be reached on 5712701435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAGED M ALMAWRI/Primary Patent Examiner, Art Unit 2834